                     Case 1:19-cr-00064-GHW Document 39 Filed 03/03/20 Page 1 of 1
                                    BRAFMAN & ASSOCIATES,                     P.C.
                                                  ATTORNEYS AT LAW                       USDC SDNY
                                            767 THIRD AVENUE, 26TH F LOOR                DOCUMENT
                                              NEW YORK, NEW YORK 10017                   ELECTRONICALLY FILED
                                              TELEPHONE: 1212) 750-7800
                                                                                         DOC #:
                                               FACSIMILE: 1212) 750-3906
                                                                                         DATE FILED: 3/3/2020
                                           E-MAIL: ATTORNEYS@BRAFLAW.COM

 BENJAMIN BRAFMAN
                                                                                                   ANDREA L. ZELLAN

   MARK M. BAKE:R                                                                                 JOSHUA D. KIRSHNER
    OF COUNSEL                                                                                      JACOB KAPLAN
  MARC A. AGNIFILO                                                                                 TENY R. GERAGOS
    OF COUNSEL                                                                                      ADMITTED IN NY & CA
                                                                                                     STUART GOLD

                                                                         March 2, 2020
         BYECF
         The Honorable Gregory I--1. Woods
         United States District Judge                               MEMORANDUM ENDORSED
         Southern District of New York
         500 Pearl Street
         New York, NY 10007

                         Re: United States v. Natalie Mayflower SoursEdwards, 19 Cr. 64 (GHW)

         Dear Judge Woods:

                We represent the defendant in the above-referenced case. As part of the January 13, 2020,
         plea proceeding, this Court issued an Order referring the case to the Probation Department for a
         Presentence Investigation and Report. Under the current schedule, the Probation Department's first
         disclosure of their report is due March 6, 2020, with the second disclosure due April 3, 2020.

                 Since the plea proceeding, counsel has been in constant contact with U.S. Probation Officer
         MeaghanE. Biggs to schedule an interview with Mrs.Edwards. Unfortunately, Mrs.Edwards was
         unable to travel to New York from Virginia because of medical issues. Officer Biggs and counsel
         tried to arrange a phone interview with Mrs. Edwards but, unfortunately, Mrs. Edwards was
         diagnosed with pneumonia and was unable to participate in a phone interview.

                Mrs. Edwards is now feeling better and is able to travel to New York. We are constrained,
        however, to request an adjournment of the disclosure dates to give the Probation Department
       adequate time to complete its investigation and draft its report. Accordingly, we request, with no
        objection from the government, that this Court extend the first disclosure due date to April 3, 2020,
        and extend the second disclosure date to May 1, 2020.
Application granted. The initial disclosure and final disclosure dates
of the Pre-Sentence Investigation Report are extended to April 3,
2020 and May 1, 2020. The sentencing hearing is adjourned from
June 9, 2020 to July 8, 2020 at 4:00 p.m. Defendant's sentencing
memorandum is due June 24, 2020; the Government's
memorandum is due July 1, 2020. The Clerk's Office is directed to
terminate the motion at Dkt. No. 38.

SO ORDERED.
                            _____________________________________
Dated: March 3, 2020               GREGORY H. WOODS
New York, New York                United States District Judge
